IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0148
                                Filed April 5, 2017


IN THE INTEREST OF C.L., H.L., M.S., and M.S.,
Minor children,

E.L., Mother,
       Appellant,

R.S., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Gregg R.

Rosenbladt, Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Dylan J. Thomas, Mason City, for appellant mother.

       Michael J. Moeller of Sorensen & Moeller Law Office, Clear Lake, for

appellant father.

       Thomas J. Miller, Attorney General, and David M. Van Compernolle,

Assistant Attorney General, for appellee State.

       David A. Grooters of Pappajohn, Shriver, Eide & Nielsen, P.C., Mason

City, guardian ad litem for minor children.



       Considered by Danilson, C.J., and Vogel and Vaitheswaran, JJ.
                                          2


VOGEL, Judge.

       A mother and father separately appeal the termination of their parental

rights to their children. Finding the State proved the grounds for termination by

clear and convincing evidence and that termination was in the children’s best

interest, we affirm.

       I.     Background Facts and Proceedings

    C.L., born September 2000; H.L., born January 2004; M.E.S., born November

2001; and M.J.S.1, born October 2005, came to the attention of the Iowa

Department of Human Services (DHS) in 2007, upon allegations of physical

abuse and domestic violence. Over the course of the next few years, many

services were offered, specifically targeting the mental health and substance

abuse of the parents along with efforts to keep the children safe. The children

were removed from the home at different times, but in September 2014, H.L.,

M.E.S., and M.J.S. were returned to the mother’s care, and their child-in-need-of-

assistance cases were closed in January 2015 due to progress demonstrated by

the mother. C.L. was returned to the mother’s care in May 2015.

    However, it was not long before the mother became resistant to services,

including refusing to let the child protective worker enter parts of her home and

garage. In August 2015, the DHS became aware the mother’s paramour and

another man were living in the mother’s home and there were allegations the

mother was smoking marijuana with her paramour. The mother denied use but

refused to participate in a drug screen requested by the DHS. Meanwhile, there


1
  The father in this appeal is the biological parent of M.E.S. and M.J.S. The parental
rights of the fathers of C.L. and H.L. were also terminated; they do not appeal.
                                        3


were reports the children were being exposed to pornography and were

engaging in sexual activity with one another.

   On August 31, 2015, the children were removed from the home and placed in

foster care. The mother was ordered to cooperate with the DHS. In September

2015, the mother tested positive for methamphetamine; she admitted to using but

stated that her paramour was no longer living with her, and she refused to re-

engage in mental-health counseling. In October 2015, the child protective worker

observed signs of drug use in the mother and noted her paramour was still living

in the home.     In January 2016, the mother began participating in family

preservation court. Through March 2016, she provided several drug screens that

were positive for methamphetamine and/or marijuana.        She began inpatient

substance-abuse treatment and was discharged unsuccessfully multiple times

before ultimately completing inpatient treatment in May 2016. She transitioned to

outpatient services and resumed her relationship with her paramour.

   The mother continued to provide positive drug screens through July 2016,

while denying use. Also in July 2016, her paramour was arrested for domestic

abuse assault. The mother reported her paramour had attempted to strangle her

and threw a pocket knife at her. In addition, throughout the pendency of the

case, the mother’s employment has been sporadic and her housing situation

unreliable.

       The father’s participation in services has been inconsistent, and he has

been resistant to substance-abuse and mental-health treatment. The father has

had intermittent periods of supervised visitations with M.J.S. but has not
                                         4


consistently participated in services since the DHS became involved in 2007

based on abuse allegations against him.

   On July 7, 2016, after several years of offered services, the State filed a

petition to terminate the mother’s parental rights to all the children and the

father’s parental rights to his two children—M.E.S. and M.J.S. The matter first

came on for hearing on October 28 and concluded on October 31. On December

16, the district court ordered both the mother’s and the father’s parental rights

terminated under Iowa Code sections 232.116(1)(e) and (f) (2016). Following the

mother’s and father’s motions under Iowa Rule of Civil Procedure 1.904(2), the

court enlarged its original termination order and found the DHS had made

reasonable efforts to reunify the parents with their respective children. Both the

mother and father appeal.

       II.    Standard of Review

   In reviewing termination-of-parental-rights proceedings, we apply a de novo

review, giving weight to the factual findings of the district court, while not being

bound by them. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

       III.   Statutory Grounds for Termination

       Iowa Code section 232.116(1)(f) permits termination if:

       The court finds that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child’s parents as provided in section 232.102.
                                           5



Both the father and the mother argue the State failed to prove the statutory

grounds for termination by clear and convincing evidence and the DHS failed to

make reasonable efforts towards reunification.2         The father also asserts the

district court should have granted him an additional six months to work towards

reunification. The mother also argues termination was not in the best interests of

the children and that a bond exists between her and the children that should

militate against termination. The State urges us to affirm the termination.

       “When the juvenile court terminates parental rights on more than one

statutory ground, we need only find grounds to terminate under one of the

sections cited by the juvenile court to affirm.” In re S.R., 600 N.W.2d 63, 64

(Iowa Ct. App. 1999).       Because the mother does not contest the statutory

elements under section 232.116(1)(f) on appeal, we affirm the termination of her

parental rights under that code section. Nonetheless, we include information

about the mother’s situation to show why the district court found the children

could not be returned to her care. In its final written report to the court prior to

the termination hearing, the DHS recommended termination, stating:

       The children have been victimized on several occasions by [the
       mother]’s husbands or paramours over the life of the case. They
       have been physically, emotionally, and sexually abused by persons
       they thought they could trust as well as by one another. They will
       continue to require mental health services to address their trauma
       issues.


2
  The father alleges a vague due process violation with no specific argument, citation,
nor showing that such an argument was made before the district court. As such, we do
not address the issue. See Iowa. R. App. P. 6.903(2)(g)(3) (“Failure to cite authority in
support of an issue may be deemed waiver of that issue.”); see also Meier v. Senecaut,
641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that
issues must ordinarily be both raised and decided by the district court before we will
decide them on appeal.”).
                                          6


               [The mother] has engaged in relationships with men that
       have significantly and viciously abused her children. She has
       repeatedly defended the men, including [the stepfather] and [her
       paramour], and has been unable or unwilling to keep her children
       safe from further abuse at their hands. [The mother] has told the
       children she didn’t believe their trauma disclosures, has said that
       the perpetrator is a good person and would never hurt her children,
       and lied about maintaining those relationships when ordered not to.
       [C.L.] was able to recognize this pattern several years ago and told
       this worker and his mother that the children should not reside with
       her if she had a boyfriend. It is an unfortunate pattern of behavior
       that led to her children repeatedly being abused.
               At this time, the children have been removed from their
       mother’s care for fourteen consecutive months. The three younger
       children were previously out of her care for approximately nineteen
       months while [C.L]’s mental health and behavioral needs resulted in
       his removal for twenty-one consecutive months and another twelve
       months. No trial home visits have occurred since their 8/31/15
       removal nor have visits progressed from supervised.

In regards to the father, the report stated:

       [The father] has [not] demonstrated any consistent service
       participation nor [has he] assumed an active parental role in the
       children’s lives. [The father] does not have a permanent home. He
       enjoys having visits with M.J.S. His past victimization of M.E.S.
       resulted in the district court not allowing him to have any contact
       with her. [The father] has not engaged in mental health services.

       At the termination hearing, the child protective worker articulated concerns

about the children being placed back in the mother’s care:

       [T[hese children have been traumatized repeatedly over the years,
       and in my—my understanding from just conversations I’ve had with
       [one of the social workers], you know, all of the kids are continuing
       to suffer effects from what they have been through, and the last
       thing they need is to be placed back into an environment where
       there will be concerns for supervision, concerns for drug use,
       concerns for choosing inappropriate partners to be around, you
       know, around the children.

The social worker assigned to the case recommended termination for both the

mother and the father:
                                           7


       These children have endured more chaos and instability and harm
       and unhappiness than I think almost any other kids I’ve ever
       worked with have endured. And they have seen things. They have
       experienced things. They have done things to each other that I
       don’t know that most people would ever understand. And it’s not
       fair to them, and it’s not fair to—to their futures. It’s not fair to their
       future children for them to continue to be abused and for them to
       not learn how to grow up to be safe, healthy, happy, young people,
       young adults, parents, employees, all of those things. They won’t
       be able to function if this kind of abuse continues to happen to
       them. That’s what’s happening right now with M.E.S. At least
       that’s my fear. They can’t—[t]hey just can’t continue it.

       In its order terminating parental rights, the district court found:

       [B]ased on the history of this case and the vast number of services
       provided, that insufficient progress has been made to allow for
       return of the children to the parental home of their mother or
       father[. . .] at this time. [The mother] herself admits that some of
       the children are not ready to come home and she is not ready to
       have them home, but resists termination of her parental rights.

We agree with the district court that the record reveals grave concerns about

returning the children to the custody of either the mother or the father. The

mother has a long history of exposing her children to physical and emotional

abuse. Despite her progress in the initial stages of this case, the reports from the

last time the children were in her care are deeply troubling and include evidence

of the mother’s drug use, a relationship with a violent paramour, exposing the

children to inappropriate things, and failure to supervise the safety of the

children. Over the latter stages of this case, her participation in services has

been sporadic, and she has not made enough progress to allow the children to

be returned safely to her care. Regarding the father, the only participation he

has had over the last several years has been sporadic supervised visits with one

of his children. He has consistently failed to participate in services, fulfill any sort

of caretaker role, or provide a home that his children could be safely returned to.
                                          8


His request for an additional six months thus rings hollow after he has failed to

engage in offered services for years. Thus, we affirm the termination of both the

mother’s and the father’s parental rights under Iowa Code section 232.116(1)(f).3

       IV.    Best Interest and Impediments to Termination

       In accordance with Iowa Code sections 232.116(2) and (3), the district

court considered “whether proceeding with termination is in the best interest of

the child[ren]” and whether any exceptions existed that prevented termination.

The court stated:

       The termination of parental rights would not be detrimental to the
       children because there is a lack of closeness in the parent-child
       relationship. None of the children over age [ten] objects to the
       termination. The Court needs to give primary consideration to the
       children’s safety, to the best placement for furthering their long-term
       nurturing and growth, and to the physical, mental, and emotional
       condition and needs of the children.
              As demonstrated in the facts set forth above, the children’s
       safety, and the best opportunity for furthering the children’s long-
       term nurturing and growth, as well as the physical, mental, and
       emotional condition and needs of the children support termination
       of parental rights. Further, taking into account all of the facts and
       possible exceptions to termination, there is no reason to believe the
       children will be disadvantaged by the termination.

We agree termination was in the best interest of the children and nothing

militated against termination.

       V.     Conclusion

       We agree the State proved by clear and convincing evidence the mother’s

parental rights to C.L., H.L., M.E.S., and M.J.S. and the father’s parental rights to

M.E.S. and M.J.S. should be terminated under Iowa Code section 232.116(1)(f).

3
  Both the mother and the father appeal claiming the DHS failed to make efforts to
reunite them with their children. Our review of the record confirms the DHS offered a
variety of services over an extended period of time in an effort to help the mother and
the father reunite with their children. Thus, we reject both of these claims.
                                          9


We also agree with the district court that termination was in the children’s best

interest. We therefore affirm the district court’s decision.

       AFFIRMED ON BOTH APPEALS.